Citation Nr: 9921367	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-12 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother and his wife



ATTORNEY FOR THE BOARD

S. M. Peace, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to November 
1979.

In January 1980, VA denied the veteran's claim of entitlement to 
service connection for paranoid schizophrenia.  He did not appeal 
that decision within one year and, as a result, that decision 
became final. See 38 C.F.R. § 19.118 (1980).  The matter 
currently under consideration comes to the Board on appeal from 
an April 1993 decision by the RO that denied his request to 
reopen this previously adjudicated claim.

In March 1997, the Board remanded the claim to afford the veteran 
a personal hearing before a representative of the Board.  
Testimony was provided at the RO before a member of the Board in 
October 1997.  In January 1999, the Board contacted the veteran 
by letter and informed him that the Board member who conducted 
the October 1997 hearing was no longer employed by the Board.  
The veteran was advised that he was entitled to another hearing 
by a member of the Board, although a transcript of the hearing 
was of record and the Board could proceed with a decision in his 
case without another hearing.  He was advised that if he did not 
respond within 30 days, the Board would assume that he did not 
want another hearing and proceed accordingly.  Although the 
letter was remailed to an updated address in January 1999, no 
response has been received from the veteran.

REMAND

In a February 1997 written brief presentation from the veteran's 
representative, the issue of clear and unmistakable error in the 
RO's January 1980 decision denying service connection for 
paranoid schizophrenia was raised.  The RO has not considered 
this inextricably intertwined issue and must do so before the 
Board may make a decision on the issue currently on appeal.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
held that new and material evidence" as provided in 3.156(a) had 
been impermissibly defined in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), as requiring "a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  In this appeal, 
the RO has based its denial of the veteran's claim on a finding 
that no new and material evidence has been submitted.  Although 
the language struck down by the Federal Circuit in Hodge was not 
specifically cited by the RO in its statement or supplemental 
statement of the case, the RO must reconsider its decision in 
light of the Federal Circuit's opinion.

The RO should rely on the language of 38 C.F.R. § 3.156(a) itself 
to determine whether new and material evidence has been submitted 
sufficient to reopen the claim.  Thus, new and material evidence 
means evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1998).

Accordingly, this case is REMANDED to the RO for the following:

The RO should consider the issue of whether 
there was clear and unmistakable error in 
the January 1980 rating decision which 
denied service connection for an acquired 
psychiatric disorder and the issue on 
appeal of whether new and material evidence 
has been submitted to reopen the claim for 
service connection for an acquired 
psychiatric disorder, to include paranoid 
schizophrenia.  If the former issue is 
denied, the veteran should be properly 
notified thereof and provided his appellate 
rights.  The latter issue should be 
reconsidered pursuant to the decision of 
the Federal Circuit in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. (1998).  If this 
decision is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case which 
sets forth the pertinent evidence, 
applicable law and regulations and reasons 
for the decision.  They should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
appellate review of all issues which are properly on appeal.  The 
veteran need take no further action until he is informed, but he 
may furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999).  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).

